436 F.2d 589
Lafayette WOOD, Appellant,v.UNITED STATES of America, Appellee.
No. 25239.
United States Court of Appeals, Ninth Circuit.
Jan. 8, 1971.

Charles L. Kellar, Las Vegas, Nev., for appellant.
Bart Schouweiler, U.S. Atty., Las Vagas, Nev., for appellee.
Before DUNIWAY, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
Wood, convicted of transferring marijuana without the required written order form (26 U.S.C. 4742(a)), appeals the District Court's denial of his motion to vacate sentence (28 U.S.C. 2255).


2
Wood's contention that 26 U.S.C. 4742(a) violated his Fifth Amendment privilege against self-incrimination in light of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969), is without merit.  The challenged statutory provision was upheld against an identical constitutional attack in Minor v. United States, 396 U.S. 87, 90 S.Ct. 284, 24 L.Ed.2d 283 (1969).


3
Affirmed.